Citation Nr: 0719197	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches claimed 
as migraines.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had an initial period of active duty for training 
(ACDUTRA) in the U.S. Marine Corps Reserve from July 1963 to 
December 1963, and subsequent periods of ACDUTRA and inactive 
duty training (INACDUTRA).

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in March 2005.

During the course of the current appeal, the veteran has 
raised some other issues, but perfected an appeal with regard 
only to those shown on the first page of the present 
decision.

The veteran provided testimony at a hearing via a 
videoconference at the VARO before the undersigned Veterans 
Law Judge in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board would acknowledge that, notwithstanding comments in 
April 2006 by the veteran's representative, this is not 
necessarily an easy case.  The veteran has been very helpful 
in providing responses as requested, which will assist in the 
equitable addressing of his claim.  

However, there remain some important issues to be resolved.  
It is hoped that with some assistance from the service 
department and VA in developing collateral evidence, the 
veteran will again be forthcoming with additional details so 
that a full and adequate resolution can be effectuated.  

In essence, even if the veteran had elevated blood pressure 
readings before service, it is incumbent upon VA to determine 
whether his initial period of ACDUTRA or subsequent service 
caused aggravation of any pre-existing problem.  There is 
nothing to indicate that he had migraines prior to service, 
and/or whether there is a relationship between the migraines 
and his increasingly elevated blood pressure in the period 
from 1963-1965 and since.  

To address this basic issue, it is really necessary to have 
some sort of identifiable starting point of information with 
which to compare later clinical findings.    

The veteran was born in March 1945.  He has testified that he 
was in the Marine Corps Reserve from 1963 to 1965, at which 
time he was discharged due to his sustained elevated blood 
pressure readings and migraines.  In his initial claim, he 
cited service from 1963 to 1965, and records were sought from 
the service department for that entire time, although not 
specified for ACDUTRA or other Reserve service.  

In his Substantive Appeal, a VA Form 9, dated in the Fall of 
2005, he reported that his headaches had started the first of 
boot camp, during which time he went to sick call repeatedly, 
they gave him medications and light duty.  He said that, for 
the rest of his duty obligation, he spent a lot of his time 
in the barracks, sleeping off the migraines.

Although the veteran has testified as to his service dates, 
and reliance has been placed on certain stated dates, service 
department certifications of his actual specific dates of 
active duty, ACDUTRA and INACDUTRA are not in the file.

The veteran has testified that he went on ACDUTRA from July 
10, 1963, and went directly to the rigorous Marine Corps 
basic training in San Diego.  He remained on ACDUTRA until 
December 19, 1963, during which time he alleges he developed 
increasing problems with his blood pressure and headaches.  

On his initial claim for compensation, a VA Form 21-526 filed 
in 2004, he said his blood pressure was 140/90 at enlistment; 
it is unclear what the source is for that information.

Thereafter, he has indicated that he remained in the Reserve 
until he was discharged in December 1965, during which time 
he had participated in annual training of about two weeks, 
each time being required to take limited duty due to his 
increasing hypertension and migraines, and eventually being 
released from his Reserve obligation with a medical 
discharge.  

The veteran has testified that from late 1963 until December 
1965, he had already been placed on a hypertension treatment 
regimen by a civilian physician, records from whom are not in 
the file.  He has also indicated that he was taking strong 
medication during that time for his hypertension and possibly 
for his headaches.  It is unclear whether this was prescribed 
by the military or his civilian physician as records from 
neither are in the file.

At the time of a comprehensive VA examination in December 
2004, the veteran reported that he had been told that he had 
elevated blood pressure as a teenager.  He said he had 
continued to have increasing problems with blood pressure 
elevations and then developed migraine headaches in-service, 
for which he was given medications; that he had had the 
problems ever since; and they still were not controlled.  The 
RO had asked that certain questions be addressed by the VA 
examiner, but nothing with regard to in-service aggravation 
of hypertension and nothing at all with regard to migraines 
was among them.

In addition to the lack of a detailed service entrance 
examination and blood pressure readings from which to compare 
subsequent readings, any clinical records reflecting his 
medical status at the time of entrance or prior thereto, 
including if and when he was seen for hypertension as a 
teenager (or by whom he was so diagnosed), are not in the 
file.  He appears to have a familial history of hypertension.

As for available service medical records, unfortunately, an 
entrance examination with associated blood pressure readings 
is not in the file.  There is a notation in the file dated 
June 26, 1963, that a physical examination had been 
undertaken and he had been found qualified.  Another notation 
on that same page of his clinical file reflects that a 
"physical examination for active duty conducted this date", 
and was dated July 20, 1963; a copy of such an examination is 
not in the file.

Actual limited service records show that he was seen in 
October 1963 for headaches.  Another clinical notation in 
December 1963 was that he had headaches with dizziness and 
tenderness on the top of his head and over his left eye.  The 
front side of a separation physical examination dated 
December 5, 1963, is of record; unfortunately, it would be 
the back side of that document which would have shown blood 
pressure readings, and that is not in the file.  And while 
this information appears entirely valid, the source thereof 
remains unclear.

In the rating action of March 2005, and the SOC (at p. 17), 
of September 2005 the RO has asserted that the veteran's 
separation document did not show hypertension, but that 
hypertension was shown on the examination in March 1965.  
However, it is unclear what documents they are referring to 
in that former regard.  The same rating action SOC (at p. 18) 
indicates that he has only been seen for migraines since 
1994.  Neither appears to be entirely accurate.

Annual physical examinations (full and some partial reports 
thereof) during his 1964-1965 service are in the file showing 
repeated elevated blood pressure readings that did not abate 
with treatment, and which eventually led to his being 
medically discharged.  He has stated that he was being 
treated privately during that time, although records are not 
in the file relating to that care.  

A report of a physical examination undertaken on December 11, 
1965, shows blood pressure readings of 162/108, 172/92, and 
164/92, and these were apparently while he was being given 
medications which were said not to have improved his 
readings.  An addition to that document reflects that in 
March 1965 he had been given a profile change with a P of 
"3", to reflect the hypertension and this was elevated to 
"4" in December 1965 because of the lack of improvement 
with medication.  

Another document is of record dated December 16, 1965, to the 
effect that since his "condition has shown no improvement, 
but has in fact deteriorated, i.e., his blood pressure is 
even higher than during the previous examination, it is 
recommend that he be discharged from the Marine Corps 
Reserve".  

Serial blood pressure readings in January 1966 were as 
follows: 164/96; 164/98; 170/110; 160/110; and 170/110, all 
apparently while taking medication.

As requested, the veteran submitted releases for treatment 
records since service, and many have been received from 
private sources showing ongoing care for hypertension and 
migraines including potent medications for both, i.e., 
Imitrex.  He was not specifically asked for information 
concerning his health before service, so he did not provide 
it.

A VA Form 21-6789, dated in January 2005, is in the file 
reflecting that some of the veteran's claims relating to 
Reserve duty and development for records for that period of 
time had not been done.  A notation in response dated in 
March 2005 was to the effect (that claimed injury for an 
unrelated disability had occurred in September 1963 and) that 
"all SMRs available are in claims file".  

Treatment records since service have confirmed that his 
hypertension has remained elevated notwithstanding 
medications.  He has had a number of organic problems of 
late.  For instance, while hospitalized for unrelated 
problems in 1996, his blood pressure was 156/106.  Later in 
1996, blood pressure was 176/94.  When evaluated for sleep 
problems in 2000, he was noted to have ongoing hypertension 
and underlying migraines.  Migraines have been shown on 
repeated clinical evaluations and treatment has included a 
darkened room and medications.  One clinical notation in 
February 2004 showed blood pressure was 157/102 and control 
was described as suboptimal. 

Finally, in addressing the pending claims, even assuming that 
the veteran had either disorder prior to service, there has 
not been adequate and thorough consideration of the concept 
of in-service aggravation, and there has been inadequate 
consideration of either the possibility of in-service 
incurrence and/or secondary causation of migraines. 

Based on the circumstances and evidence cited above, the 
Board finds that additional development could be helpful in 
this case. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999). 

Specifically,

(a) The 
veteran 
should 
be asked 
to 
provide 
as much 
clinical 
informat
ion with 
regard 
to his 
disabili
ties 
prior to 
service 
as may 
be 
availabl
e.  If 
he is 
unable 
to 
obtain 
the data 
himself, 
he 
should 
provide 
suitable 
releases 
and VA 
should 
assist 
him.  
This 
informat
ion can 
include 
but not 
be 
limited 
to from 
physicia
ns who 
saw him, 
school, 
physical 
examinat
ions for 
the 
various 
sports 
activiti
es in 
which he 
particip
ated, 
employme
nt, etc.  

(b) He 
should 
be asked 
to 
provide 
whatever 
copies 
of 
service 
clinical 
records 
he may 
himself 
have to 
suppleme
nt the 
official 
records 
availabl
e; and 

(c) The 
veteran 
should 
also be 
asked to 
provide 
evidence 
with 
regard 
to the 
care he 
says he 
received 
from 
civilian 
physicia
ns 
during 
his 
active 
service, 
and 
complete 
clinical 
records 
should 
be 
obtained 
from 
these, 
with 
assistan
ce from 
VA as 
required
.

2.  The service 
department should be 
contacted to 

(a) 
fully 
certify 
all 
periods 
of 
active 
duty, 
ACDUTRA, 
and 
INACTURA
.  

(b) All 
records 
for all 
such 
periods 
should 
be 
obtained
, 
includin
g 
original
s or 
complete 
copies 
of all 
examinat
ions.  
The 
extent 
to which 
a search 
is made 
for such 
records 
should 
be 
annotate
d in the 
file.

3.  The veteran 
should be scheduled 
for appropriate VA 
examinations to 
determine the extent 
and nature of 
current hypertension 
and migraine 
headaches.  After a 
review of all of the 
available evidence, 
and with due 
consideration for 
the veteran's 
history of pre-
service blood 
pressure symptoms, 
the examiners should 
opine as to:

(a) what 
was to 
the 
state of 
the 
veteran'
s health 
with 
regard 
to his 
blood 
pressure 
and 
headache
s at 
entrance 
into 
service; 

(b) 
whether 
migraine 
headache
s were 
present 
prior to 
service; 

(c) 
whether 
it is at 
least as 
likely 
as not 
(i.e., 
to at 
least a 
50-50 
degree 
of 
probabil
ity) 
that any 
pre-
service 
disabili
ty(y)ies 
was/were 
changed, 
increase
d, or in 
any way 
altered 
therein, 
with 
annotati
on to 
the 
record 
to 
support 
such 
opinions
; 

(d) what 
is the 
etiology 
of the 
veteran'
s 
migraine
s; 

(e) to 
what 
extent 
did his 
hyperten
sion 
have any 
impact 
thereon; 

(f) has 
there 
been 
substant
ial 
chronici
ty of 
symptoms 
of 
hyperten
sion and 
migraine
s since 
service; 

(g) can 
his 
current 
hyperten
sion and 
migraine 
headache
s be 
dissocia
ted from 
his pre-
service, 
in-
service 
and/or 
immediat
ely 
post-
service 
complain
ts 
(definin
g each 
possible 
option).  

4.  The case should 
then be reviewed by 
the RO to include 
under all applicable 
provisions 
particularly as to 
aggravation as well 
as generally with 
regard to primary, 
secondary, and 
presumptive service 
connection.  If the 
decision remains 
unsatisfactory, a 
SSOC should be 
issued and the 
veteran and his 
representative given 
a reasonable 
opportunity to 
respond.  

Thereafter, the case 
should be returned 
to the Board for 
further appellate 
consideration.  The 
veteran need do 
nothing further 
until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


